EXHIBIT 10.2

 

Note: Portions of this exhibit indicated by “[*]” are subject to a confidential
treatment request, and have been omitted from this exhibit. Complete, unredacted
copies of this exhibit have been filed with the Securities and Exchange
Commission as part of this Company’s confidential treatment request.

 

“AMENDMENT AGREEMENT NO. 1”

 

This Amendment Agreement No. 1 to the FWA PLA, dated as of September 15, 2003
(the “Amendment Agreement No.1”), is entered into among Nortel Networks Limited
(“NNL”), Nortel Networks de México, S.A. de C.V. (“NN Mexico” and, together with
NNL, “Nortel Networks”), and Axtel, S.A. de C.V. (the “Customer”).

 

WHEREAS, the parties entered into a Purchase and License Agreement for FWA
equipment, dated as of March 20, 2003 (the “FWA PLA”), regarding the supply of
telecommunications transmission equipment and related services from Nortel
Networks to the Customer;

 

WHEREAS, the Customer wants to increase the purchase volume of FWA Equipment (as
defined in section 2.1.2 of Annex D of the FWA PLA) as set forth in this
Amendment Agreement No. 1;

 

WHEREAS, the parties want to amend the FWA PLA exclusively in connection to the
incremental volume for the supply of FWA Equipment and the payment terms
applicable to said incremental volume as set forth in this Amendment Agreement
No. 1;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

  1. The parties hereby agree that under the FWA PLA, the Customer may purchase
additional FWA Equipment beyond the minimum purchase commitment established in
Annex H of the FWA PLA; in accordance with the foregoing, the Customer will
purchase the FWA Equipment (the “Incremental FWA Equipment”) specified in
Attachment A to this Amendment Agreement No.1 (hereinafter Attachment “A”) by
placing incremental Purchase Orders as scheduled in Attachment “A” (hereinafter
the “Incremental Orders”). Pursuant the terms set forth in Section 18.4 of the
FWA PLA, the Parties hereby agree that such Incremental FWA Equipment will have
special payment and delivery terms, which are set forth in the Attachment “A” of
this Amendment Agreement No. 1, therefore, the Parties agree that all the terms
and conditions of the FWA PLA shall apply to the Incremental Orders except for
those specific delivery and payment terms referenced in the Attachment A.

 

1.1. Incremental Orders for Incremental FWA Equipment shall only be placed
and/or accepted within a given year after all Purchase Orders for the Total
Annual Minimum Commitment of the FWA PLA for that year have been placed.



--------------------------------------------------------------------------------

1.2. All FWA Equipment Purchase Orders shall clearly state their reference to;
a) Orders corresponding to Annex H Purchase Commitment of the FWA PLA, b)
Purchases within the original context of the FWA PLA or c) Orders corresponding
to the specific conditions of this Amendment Agreement No. 1.

 

  2. The parties hereby agree that the payment terms specified in Attachment A
will apply exclusively for the Incremental Orders specified in Attachment A;
provided, however, that the Customer: (a) complies with the Purchase Commitment
established in Annex H; and (b) places the Incremental Orders according to the
schedule specified in Attachment A.

 

  3. The parties hereby agree that if the Customer fails to place the
Incremental Orders as described in Attachment A and/or fails to meet the payment
schedule for the Incremental FWA Equipment as described in Attachment A; this
agreement will loose all force and effect fifteen (15) working days after
written notification has been provided to the Customer by Nortel Networks,
unless Customer cures such breach in the fifteen (15) working days period; and:

 

  (i) all the original terms and conditions established in the FWA PLA for the
purchase of FWA Equipment will apply.

 

  (ii) Nortel Networks will not reimburse the payment of the one-time capacity
charge specified in section 7 below to the Customer.

 

  (iii) Nortel Networks will procure from the payments made by Customer to
Nortel Networks for the Incremental FWA Equipment, all the proven and confirmed
expenses and costs incurred as well as a reasonable provision for all likely
future expenses and costs to be incurred by Nortel Networks in its efforts to
achieve the delivery profile in Attachment A (the “Special Expenses”), provided
that such expenses and costs incurred to date shall be proved by Nortel Networks
to the Customer by the production of a third party invoice and provided that a
list explaining the provision for future expenses and costs shall be provided by
Nortel Networks.

 

  (iv) Nortel Networks shall, at its sole discretion, deliver to Customer the
Incremental FWA Equipment paid and guaranteed by Customer, which can be
manufactured by Nortel Networks after taking the Special Expenses mentioned in
section (iii) above or return the outstanding balance after taking the Special
Expenses mentioned in section (iii), in such event, Nortel Networks shall return
to Customer such outstanding balance in a period no longer than 180 days after
the cure period mentioned in this Section 3.

 

2



--------------------------------------------------------------------------------

  (v) After the return of the outstanding balance mentioned in section iv),
Nortel Networks will procure from the provision mentioned in section iii) all
further proven and confirmed expenses and costs incurred, provided that such
expenses and costs incurred shall be proved by Nortel Networks to the Customer
by the provision of a third party invoice. Nortel Networks shall return the
outstanding balance of the provision mentioned in section iii) in a period no
longer than 365 days after the cure period mentioned in section 3.

 

  4. All Incremental Orders shall reference this Amendment Agreement No. 1 and
shall comply with the Order Procedure specified in Annex E of the FWA PLA. All
Incremental Orders are totally binding and non-cancelable.

 

  5. Any change to the Incremental Orders shall be made pursuant the terms set
forth in Section 2.7 of the FWA PLA.

 

  6. Nortel Networks shall make reasonable commercial efforts to deliver the
Incremental FWA Equipment in accordance with the delivery schedule set forth in
Attachment A of this Amendment Agreement No.1. Delivery locations shall be as
per Annex E of the FWA PLA.

 

  7. In exchange of Nortel Networks’ considerations set forth in Sections 8 and
9 below, and in order to facilitate the Incremental FWA Equipment delivery
profile outlined in Attachment A, the Customer shall pay Nortel Networks a
one-time non-reimbursable capacity charge of [*] dollars of the United States of
America [*] in three installments as per the payment schedule defined in
Attachment A. If after paying the first or first and second of the three
installments the Customer fails to make the outstanding installment(s), the RSS
delivery profile shall reduce to a volume of no more than [*] units per month
from April 2004 and the installment(s) already paid will be forfeited.

 

  8. Nortel Networks hereby waives the requirement specified in Annex H Section
1 f) for Customer to purchase [*] compact RSS brackets.

 

  9. Nortel Networks will make available to Customer at no charge approx. [*]
currently at a third party repair facility in Mexico. These units require an
unknown level of repair to return them to a usable state. Nortel Networks will
make these units available “as is” with no warranty and accepts no liability for
their current or future performance. Customer will be responsible for all repair
costs associated with returning these units to a functional state, disposal
costs for units deemed unrecoverable, transportation costs associated with
relocating these units to Customer’s premise and any storage charges incurred
from September 15th 2003 until these units are relocated to a Customer premise

 

3



--------------------------------------------------------------------------------

  10. This Amendment Agreement applies solely to the Incremental Orders as
defined in Attachment A and shall terminate on completion of the delivery of the
Incremental FWA Equipment ordered. This Amendment creates no precedent for any
future agreements or amendments with respect to the supply of FWA Equipment or
Service.

 

  12. Except as otherwise provided in this Amendment Agreement, the FWA PLA
shall remain in full force and effect, including all terms and conditions in
connection to the supply of FWA Equipment.

 

  13. Capitalized terms used in this Amendment Agreement shall have the meaning
ascribed to those terms in the FWA PLA.

 

IN WITNESS WHEREOF, this Amendment Agreement was signed as of the date first
above written.

 

AXTEL, S.A. DE C.V.       NORTEL NETWORKS LIMITED

By:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Name:

         

Name:

   

Title:

         

Title:

 

Attorney-in-Fact

           

NORTEL NETWORKS DE MEXICO, S.A. DE C.V.

           

By:

 

 

--------------------------------------------------------------------------------

           

Name:

               

Title:

   

 

4